Case 4:19-cv-00581-TCK-JFJ Document 46 Filed in USDC ND/OK on 10/26/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA



  PEORIA TRIBE OF INDIANS OF                         )
  OKLAHOMA,                                          )
                                                     )
                   Plaintiff,                        )
                                                     )
  v.                                                 )         Case No. 19-CV-581-TCK-JFJ
                                                     )
  STUART D. CAMPBELL;                                )
                                                     )
  BAXCASE, L.L.C., an Oklahoma Limited               )
  Liability Corporation;                             )
                                                     )
  SNEED LANG, P.C. and its successor,                )
  SNEED LANG HERROLD, P.C., Oklahoma                 )
  Professional Corporations;                         )
                                                     )
  DOERNER SAUNDERS DANIEL &                          )
  ANDERSON, L.L.P., et al.,                          )
                                                     )
                   Defendants.                       )


                                AMENDED OPINION AND ORDER

         Before the Court is the Motion for Attorney Fees filed by the Peoria Tribe of Indians of

  Oklahoma (“Tribe”). Doc. 42. In its motion, the Tribe seeks a total of $66,995 in attorney fees

  incurred in successfully pursuing its motion to remand this case to Oklahoma District Court.

  Defendants Stuart D. Campbell, Baxcase, L.L.C., Sneed Lang, P.C., Sneed Lang Herrold, P.C.,

  and Doerner Saunders Daniel & Anderson, L.L.P., et al., oppose the motion. Doc. 43.

         I. Background

         The Tribe sued Defendants in Ottawa County District Court, alleging state law claims for

  legal malpractice; breach of fiduciary duty; deceit/fraudulent concealment and failure to disclose;
Case 4:19-cv-00581-TCK-JFJ Document 46 Filed in USDC ND/OK on 10/26/20 Page 2 of 3




  money had and received; and unjust enrichment. Doc. 2-1, Petition. Defendants removed the case

  to this Court pursuant to 28 U.S.C. §1332, federal question jurisdiction. Doc. 2. Thereafter, the

  Tribe filed a Motion to Remand, arguing federal jurisdiction did not exist. Doc. 24. On July 28,

  2020, the Court granted the Motion to Remand, rejecting Defendants’ argument that because the

  Peoria Tribe’s Petition alleged specific violations of federal laws and regulations, the matter

  involved a federal question pursuant to 28 U.S.C. §§1331 and 1441. Doc. 40.

          Subsequently, the Tribe filed the pending fee motion.

          II. Applicable Law

          The Tribe seeks attorney fees pursuant to 28 U.S.C. §1447(c), which states, in pertinent

  part:

          . . . If at any time before final judgment it appears that the district court lacks subject
          matter jurisdiction, the case shall be remanded. An order remanding the case may
          require payment of just costs and any actual expenses, including attorney fees,
          incurred as a result of the removal. . .

  A federal district court retains jurisdiction to order attorney fees pursuant to 28 U.S.C. §1447(c)

  even after entry of an order of remand. See Perkumpulan Inv’r Crisis Ctr. Dressel WBG v. Sherer,

  2015 WL 2238402 at *1 (D. Utah, May 12, 2015) (holding that because the fee award is collateral

  to the remand, “jurisdiction over the parties remains for the fee awards, separate from and

  continuing after the remand.”).

          “Absent unusual circumstances, courts may award attorney’s fees under §1447(c) only

  where the removing party lacked an objectively reasonable basis for seeking removal,” and,

  “[c]onversely, when an objectively reasonable basis exists, fees should be denied.” Martin v.

  Franklin Capital Corp., 546 U.S. 132, 141 (2005).




                                                      2
Case 4:19-cv-00581-TCK-JFJ Document 46 Filed in USDC ND/OK on 10/26/20 Page 3 of 3




         III. Analysis

         The Tribe argues Defendants’ removal of this case from state to federal court was

  unreasonable in light of the Supreme Court’s decision in Gunn v. Minton, 568 U.S. 251 (2013). In

  Gunn, the Supreme Court held that attorney malpractice does not raise substantial questions

  regarding “the importance of the issue to the federal system as a whole,” and therefore, the case

  was improperly removed from state court. Id. at 260.

         Defendants—citing Christianson v. Colt Industries Operating Corp., 486 U.S. 800, 821

  (1988)—contend that an award of attorney fees would be inappropriate because the Supreme Court

  has declined to state a “single, precise, all-embracing’ test for jurisdiction over federal issues

  embedded in state-law claims between nondiverse parties.” But the 1988 Christenson case

  predated the 2013 Gunn decision—in which the Supreme Court held that attorney malpractice

  does not raise substantial questions regarding “the importance of the issue to the federal system as

  a whole”—by more than two decades. At the time Defendants removed the case to this Court in

  October 2019, Gunn had for several years been controlling law on the issue of the removability of

  tribal cases asserting state law claims.

         Accordingly, the Court concludes that the Tribe is entitled to recover reasonable attorney

  fees incurred in its successful motion to remand the case to state Court. The Tribe’s motion is

  granted in part, and this matter is hereby referred to Magistrate Judge Jodi F. Jayne for a Report

  and Recommendation as to the appropriate amount of fees.

         ENTERED this 26th day of October, 2020.




                                                   3
